Supreme Court of Florida
                                   ____________

                                   No. SC17-690
                                   ____________

                              SCOTT MANSFIELD,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                   [July 5, 2018]

PER CURIAM.

      We have for review Scott Mansfield’s appeal of the circuit court’s order

denying Mansfield’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Mansfield’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). This Court stayed Mansfield’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Mansfield responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      Because Mansfield’s response to the order to show cause appeared to raise

issues independent of Hurst, we issued an order directing briefing on the “non-

Hurst related issues.” Having reviewed Mansfield’s initial brief, the State’s

answer brief, and Mansfield’s reply brief, we conclude that Mansfield has not

raised any issue that does not depend on the retroactive application of Hurst and

that Mansfield is not entitled to relief.1 Mansfield was sentenced to death

following a jury’s unanimous recommendation for death. Mansfield v. State, 758
So. 2d 636, 642 (Fla. 1997). Mansfield’s sentence of death became final in 2001.

Mansfield v. Florida, 532 U.S. 998 (2001). Thus, Hurst does not apply

retroactively to Mansfield’s sentence of death. See Hitchcock, 226 So. 3d at 217.

Accordingly, we affirm the denial of Mansfield’s motion.

      The Court having carefully considered all arguments raised by Mansfield,

we caution that any rehearing motion containing reargument will be stricken.




       1. Although Mansfield has argued claims related to the State’s presentation
of alternate theories of murder that would otherwise appear facially to be
independent of Hurst and yet untimely, he argues that they are timely because they
were filed within one year of the issuance of Hurst v. Florida. Because Hurst v.
Florida, as interpreted by this Court in Hurst, does not apply retroactively to
Mansfield’s case, it does not open the door to otherwise untimely claims under
Florida Rule of Criminal Procedure 3.851(d)(2)(B).


                                        -2-
      It is so ordered.

LEWIS, QUINCE, POLSTON, LABARGA, and LAWSON, JJ., concur.
CANADY, C.J., concurs in result.
PARIENTE, J., concurs in result with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

PARIENTE, J., concurring in result.

      Because Mansfield’s jury’s recommendation for death was unanimous, he

would not be entitled to Hurst2 relief if Hurst applied retroactively to his case.

Therefore, I agree that he is not entitled to relief. As to retroactivity, I continue to

adhere to the views expressed in my dissenting opinion in Hitchcock.3

An Appeal from the Circuit Court in and for Osceola County,
     Frederick J. Lauten, Judge - Case No. 491995CF002078XXCRXX

James Vincent Viggiano, Jr., Capital Collateral Regional Counsel, James L.
Driscoll Jr., David Dixon Hendry, and Gregory W. Brown, Assistant Capital
Collateral Regional Counsel, Middle Region, Temple Terrace, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Stephen D. Ake,
Senior Assistant Attorney General, Tampa, Florida,



      2. Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017).
       3. Hitchcock v. State, 226 So. 3d 216, 220-23 (Fla.) (Pariente, J.,
dissenting), cert. denied, 138 S. Ct. 513 (2017); see Asay v. State (Asay V), 210 So.
3d 1, 32-37 (Fla. 2016) (Pariente, J., concurring in part and dissenting in part), cert.
denied, 138 S. Ct. 41 (2017).


                                          -3-
for Appellee




               -4-